Case 4:17-cv-00650-TCK-FHM Document 26 Filed in USDC ND/OK on 03/19/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   1. CASSANDRA PHILLIPS,                                )
                                                         )
          Plaintiff,                                     )       Case No. 17-cv-650-TCK-FHM
                                                         )
   v.                                                    )
                                                         )
   1. GREEN COUNTRY CARE CENTER,                         )
   a domestic for profit business corporation,           )
                                                         )
          Defendant.                                     )


                              JOINT STIPULATION OF DISMISSAL

          COME NOW Cassandra Phillips, along with Defendant Green Country Care Center, by

   and through their respective counsel of record, to jointly stipulate to dismissing this matter with

   prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). All claims related to this matter are hereby

   dismissed with prejudice to the re-filing of the same. Each party will bear his /her /its own costs

   related to this matter. As a result of this dismissal, there are no remaining defendants or claims.

                                                 Respectfully submitted,

                                                 DUNLAP BENNETT & LUDWIG

                                                 /s/ Timothy S. Kittle
                                                 David R. Keesling, OBA No. 17881
                                                 Timothy S. Kittle, OBA No. 21979
                                                 6660 South Sheridan Road, Suite 250
                                                 Tulsa, Oklahoma 74133
                                                 (918) 998-9350 – Telephone
                                                 (918) 998-9360 – Facsimile
                                                 dkeesling@dbllawyers.com
                                                 tkittle@dbllawyers.com
                                                 Attorneys for Plaintiff:
                                                 Cassandra Phillips




                                                Page 1 of 2
Case 4:17-cv-00650-TCK-FHM Document 26 Filed in USDC ND/OK on 03/19/19 Page 2 of 2




                                      */s/ W. Michael Hill
                                      (*Signed with consent of Counsel for Defendants)
                                      W. Michael Hill, OBA No. 4213
                                      Diane M. Black, OBA No. 18653
                                      SECREST HILL BUTLER & SECREST
                                      7134 South Yale Avenue, Suite 900
                                      Tulsa, Oklahoma 74136-6360
                                      (918) 494-5905 – Telephone
                                      (918) 494-2847 – Facsimile
                                      wmhill@secresthill.com
                                      dblack@secresthill.com
                                      Attorneys for Defendant:
                                      Green Country Care Center




                                    Page 2 of 2
